DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 12 November 2021.

Response to Amendment
Claims 3-6 have been canceled. Claims 1-2, 9, 11 and 15 have been amended. Claims 16-20 have been added. Claims 1-2 and 7-20 are pending.
In view of the amendments to the specification, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 10 September 2021) are withdrawn. In response to the amendments to the claims, the rejections of claims 2 and 15 under 35 USC 112(b) are withdrawn. 

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art does not teach or suggest “a thermally conductive particulate sensor (TCPS), positioned adjacent to but apart from an inlet side of the air filter in a path of the air flowing through the air filter” (claims 1, 9, and 11) (Remarks filed on 12 November 2021, p. 10/11).
In response, previously cited prior art Lee et al. (KR20040028872A) discloses an embodiment (Fig. 10) in which temperature change detection units 30-1 and 30-2 are positioned adjacent to but apart from an inlet side of a respective air filter ([0081], [0082]). However, in view of the below Examiner’s Amendment, Applicant’s argument is moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 15 December 2021 and in an interview on 21 December 2021, each with Mr. Kory J. Kotrba.
The application has been amended as follows: 
Specification
[0041], lines 1-3: “Figure 5 illustrates a flow diagram of an example of a method suitable with a TCPS in accordance with the disclosure. As illustrated at 584, the method 580 can include measuring a first temperature . . .”
Claim 1
Lines 3-5: “a thermally conductive particulate sensor (TCPS) including a body formed of a thermally conductive material, a temperature sensor, and a plurality of projections extending from the body, the TCPS positioned adjacent to but apart from an inlet side of the air filter in a path of the air flowing through the air filter
Claim 9
Lines 5-6: “a TCPS including a body formed of a thermally conductive material, a temperature sensor, and a plurality of projections extending from the body, the TCPS positioned adjacent to but apart from an inlet side of the air filter in a path of the air 
Claim 11
including a body formed of a thermally conductive material, a temperature sensor, and a plurality of projections extending from the body, the TCPS positioned adjacent to”
<<Cancel Claim 16>>
Claim 17
Line 1: “The system of claim 1[[16]], wherein the plurality of projections are fins extending”
Claim 19
Line 1: “The system of claim 17[[16]], wherein the temperature sensor is included in the body or”

Allowable Subject Matter
Claims 1-2, 7-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2, 7-15, and 17-20. The concept of an air filter system, comprising:
an air filter to remove particulates from air flowing through the air filter; and
a thermally conductive particulate sensor (TCPS) including a body formed of a thermally conductive material, a temperature sensor, and a plurality of projections extending from the body, the TCPS positioned adjacent to but apart from an inlet side of the air filter in a path of the air flowing through the air filter to:
measure a first temperature of the TCPS at a first time;
measure a second temperature of the TCPS at a second time; and  
provide the measured first temperature and the measured second temperature to a controller that is to:

compare the actual rate of temperature change to a target rate of temperature change; and 
provide a notification when a difference between the actual rate of temperature change and the target rate of temperature change is greater than an accumulation threshold indicative of a threshold amount of particulate accumulation on the TCPS (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of an electronic device comprising a housing such an air filter system (claim 9) is considered to define patentable subject matter over the prior art.
In addition, the concept of a method comprising:  
measuring a first temperature of a TCPS at a first time, the TCPS including a body formed of a thermally conductive material, a temperature sensor, and a plurality of projections extending from the body, the TCPS positioned adjacent to but apart from an inlet side of the air filter in a path of air flowing through an air filter;
causing a temperature of the TCPS to change from the first temperature; 
measuring a second temperature of the TCPS at a second time; 
determining an actual rate of temperature change indicative of an increased accumulation of particulates on the TCPS based on the first and second temperatures; 
comparing the actual rate of temperature change to a target rate of temperature change; and 
providing a notification when a difference between the actual rate of temperature change and the target rate of temperature change is greater than an accumulation threshold indicative of a threshold amount of particulate accumulation on the TCPS (claim 11) is considered to define patentable subject matter over the prior art.



The invention provides a system and a method to determine when a filter is nearing the end of its useful operational life such as when the filter has become clogged or is nearing being clogged ([0009]), wherein a sensor comprising a temperature sensor includes projections for accumulating particulates ([0022]) can be used to assess the filter condition based upon the insulative qualities of said particulates ([0046]).
The closest prior art is regarded to be Lee (KR20040028872A), which discloses a device using an air filter ([36]) comprising: an air filter 10 for filtering dust in the air passing through the mesh of the air filter ([56]) and a temperature change sensing unit 30 that includes a thermistor (e.g., Fig. 10; [62]) (i.e., a TCPS), and wherein the thermistor is positioned adjacent to but apart from an inlet side of an air filter (Fig. 10).  The temperature change sensing unit 30 is to sense gradual temperature changes ([100]), which inherently entails measuring at least a first and a second temperature at first and second times, respectively, and these temperatures are provided to a pollution level determination unit 40 ([51]). Kinkade (US 2012/0260727 A1) would have made obvious a controller that is to determine an actual rate of temperature change based on the measured first temperature and the measured second temperature; compare the actual rate of temperature change to a target rate of temperature change, and provide a notification when a difference between the actual rate of temperature change and the target rate of temperature change is greater than an accumulation threshold indicative of a threshold amount of particulate accumulation on the TCPS because Kinkade teaches a controller that may monitor the temperature of a sensor over time that considers a zone 120 having reduced flow due to a clog 122 that will show a slower rise in temperature over time and an ultimately lower temperature at the end of a test period in response to heated gas entering a filter assembly 110 ([0035]). However, the prior arts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MILLER/Primary Examiner, Art Unit 1772